DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-13 of Applicant’s Response filed 01/22/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 13-17, with respect to the 35 U.S.C. 103 rejection of claims 13 and 21 (and their dependents) have been fully considered and they are persuasive. The 35 U.S.C. 103 rejection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beadles et al. (U.S. PG Pub. No. 20170132565; hereinafter "Beadles") in view of Williams et. al. (U.S. PG Pub. No. 20020032573; hereinafter "Williams").
As per claim 1, Beadles teaches:
A computer implemented method comprising:
 Beadles teaches a computer implemented system and method. (Beadles: abstract, paragraph [0058], Fig. 1)
 receiving, by a computerized user interface device of a delivery service computing system, a request from a user to deliver an item to a destination using a digital stamp, wherein the item includes destination information;
 Beadles teaches a computerized user interface device in the form of a client 110. (Beadles: paragraph [0058], Fig. 1) Beadles further teaches that the user may submit, via the client 110, a request to activate a scannable parcel tag which may comprise an RFID tag or NFC tag (a request to mail an item using a digital stamp). (Beadles: paragraph [0057, 71, 87], Fig. 2B, 3A) See also paragraph [0005, 7] outlining electronic postage stamps, rather than traditional physical stamps.
 receiving, by the computerized user interface device, a destination address from the user;
 Beadles teaches that the user may enter, via the client, parcel information including a destination address. (Beadles: paragraphs [0073-76], Fig. 2B)
determining a weight of the item using a scale communicatively connected to the user interface device;
 Beadles teaches that the user may enter, via the client weight information. (Beadles: paragraphs [0078] Fig. 2B) Beadles further teaches the use of a weight sensor in communication with the user device which may be used to gather the weight information. (Beadles: paragraph [0114], Fig. 6)
With respect to the following limitation:
 providing to the user, by the computerized user interface device, a selection one or more delivery service types and a corresponding delivery fee, each corresponding delivery fee for the item being based on at least the destination address, the determined weight of the item, and the respective delivery service type;
 Beadles teaches that the user may be able to select from one or more service types on the client. (Beadles: paragraph [0073-76, 78]) Beadles, however, does not appear to explicitly teach that the user is presented with a list of services, each of which has a given fee associated with the destination, the determined weight, and the service selected.
Williams, however, teaches that a user interface device may be communicatively coupled to a scale, wherein the user may weigh a package for potential shipment on the scale. (Williams: paragraphs [0098, 283-284, 287-288], Fig. 2, 25) Williams teaches combining the above elements with the teachings of Beadles for the benefit of increasing user productivity with an easy to understand, wizard-like, browser-based interface featuring, among other things, personal, department, and corporate address books, shipping history with integrated tracking, common User Interface across multiple carriers, desktop label printing, shipment pre-processing, and in some embodiments, completion of international shipment documentation requirements.(Williams: paragraph [0026]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Williams with the teachings of Beadles to achieve the aforementioned benefits.
Beadles in view of Williams further teaches:
receiving, from the user, a selection of the delivery service type corresponding to a user selected service type;
Williams teaches that one or more service types (in the form of an expected delivery date for a given package) may be presented to the user with a corresponding delivery fee, wherein the delivery fee is determined based on the destination address, the weight of the item, and a user selected service type. (Williams: paragraphs [0309-314, 339-343], Figs. 42-44, see also Fig. 46a]) The motivation to combine Williams persists. Beadles teaches that the user may be able to select from one or more service types on the client. (Beadles: paragraph [0073-76, 78])
 generating, by the delivery service computing system following selection of the delivery service type, a record for the digital stamp using the destination address received from the user, the delivery fee for the item, the user selected service type, and user account information;
 Beadles teaches that, following the input and selection of the shipment information, the system may generate a record for a digital stamp which includes the destination address, the delivery fee, the service type, and user account information in the form of a sender address or return address. (Beadles: 
 storing, by the delivery service computing system, a record correlating the digital stamp with the item in an electronic format, the record comprising a digital identifier and at least one of an activation status, the user selected service type, and an expiration date for the digital stamp;
 Beadles teaches that, following the input and selection of the shipment information, the system may generate a record for a digital stamp which includes the destination address, the delivery fee, the service type, and user account information. (Beadles: paragraphs [0073-79] see paragraph [0091] indicating that the recipient may request and receive, from the database record, the postage amount paid)
 and collecting the item, wherein the item lacks any physical indicia that the delivery fee for the item has been paid or will be paid.
 Beadles teaches that the shipment carrier may receive the parcel with the scannable parcel tag. (Beadles: paragraph [0080]) Beadles further teaches that the scannable parcel tag may comprise an RFID tag or NFC tag (a request to mail an item using a digital stamp). (Beadles: paragraph [0057, 71, 87], Fig. 2B, 3A) See also paragraph [0005, 7] outlining electronic postage stamps, rather than traditional physical stamps. In teaching the use of an RFID tag and electronic postage, Beadles teaches that the delivery item may lack any physical indicia (markings) that the delivery fee has been or will be paid. See also paragraph [0123] indicating that only one of the areas (including area 38-38) may be on the item in Fig. 9.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beadles in view of Williams and further in view of Gillen (U.S. PG Pub. No. 20180060829; hereinafter "Gillen").
As per claim 2, Beadles in view of Williams teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach: 
 wherein generating the digital stamp comprises: retrieving a user identifier and an origin address of the item from the user account information;
 Gillen, however, teaches that a shipment record may be automatically populated with the required information including a customer identifier and an origin address by retrieving this information from a user account for the given user. (Gillen: paragraph [0056, 103-105]) It can be seen that each element is taught by either Beadles in view of Williams, or by Gillen. Requiring that the information come from the user account information does not affect the normal functioning of the elements of the claim which are taught by Beadles in view of Williams. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Gillen with the teachings of Beadles in view of Williams, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Beadles in view of Williams and further in view of Gillen further teaches:
 and storing the user identifier, the origin address, the destination address, and the weight of the item in association with the record of the digital stamp.
 Beadles teaches that, following the input and selection of the shipment information, the system may generate a record for a digital stamp which includes the destination address, the delivery fee, the service type, and user account information in the form of a sender address or return address. (Beadles: paragraphs [0073-79] see paragraph [0091] indicating that the recipient may request and receive, from the database record, the postage amount paid) Gillen, as outlined above, teaches that a shipment record may be automatically populated with the required information including a customer identifier and an origin address by retrieving this information from a user account for the given user. (Gillen: paragraph [0056, 103-105]) The motivation to combine Gillen persists.
Claim 3  rejected under 35 U.S.C. 103 as being unpatentable over Beadles in view of Williams and further in view of Gillen further in view of Gazdzinski et. al. (U.S. Patent No. 9,299,053; hereinafter "Gazdzinski").
As per claim 3, Beadles in view of Williams and further in view of Gillen teaches all of the limitations of claim 2, as outlined above. With respect to the following limitation:
 wherein the request that is received and the destination address that is received are spoken by the user, and the delivery fee is audibly provided by speech generation implemented by the user interface device.
 As outlined above, Beadles teaches that, following the input and selection of the shipment information via the client device 11, the system may generate a record for a digital stamp which includes the destination address, the delivery fee, the service type, and user account information in the form of a sender address or return address. (Beadles: paragraphs [0073-79] see paragraph [0091] indicating that the recipient may request and receive, from the database record, the postage amount paid) Beadles, however, does not appear to explicitly teach the use of speech recognition to perform the input.
 Gazdzinski, however, teaches that a user's interaction with a given device in order to ship a package may occur by speaking to the device which recognizes the information via speech recognition, and the device may return information to the user via speech generation. (Gazdzinski: col. 21 lines 34-50) Thus, Beadles in view of Williams further in view of Gazdzinski teaches that the user may speak the address information and request into the device, and the delivery fee may be audibly provided by speech generation. It can be seen that each element is taught by either Beadles in view of Williams, or by Gazdzinski. Adding the speech recognition and generation functions of Gazdzinksi does not affect the normal functioning of the elements of the claim which are taught by Beadles in view of Williams. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Gazdzinksi with the teachings of Beadles in view of Williams, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Novelty/Non-Obviousness
Regarding the novelty/non-obviousness of claims 13 and 21, the prior art does not teach that, when a camera detects that there is no physical indicia indicating postage has been or will be paid on a mail item, a system may determine whether there is a digital stamp for the given item, and may direct the shipment according to the information stored in the digital stamp thereafter. Such a combination of elements is not taught or suggested by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.